In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________

                 No. 02-20-00077-CR
                 No. 02-20-00078-CR
                 No. 02-20-00079-CR
            ___________________________

         NIKOLAI HANNEMANN, Appellant

                            V.

                THE STATE OF TEXAS


         On Appeal from the 362nd District Court
                   Denton County, Texas
Trial Court Nos. F19-2631-362, F19-2632-362, F19-2633-362


           Before Kerr, Birdwell, and Bassel, JJ.
          Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Nikolai Hannemann attempts to appeal his convictions and sentences for

evading arrest, burglary of a habitation, and burglary of a building. See Tex. Penal

Code Ann. §§ 30.02(a), (c)(1), (c)(2), 38.04(a), (b)(2). Hannemann pleaded guilty to

each offense pursuant to a plea-bargain agreement, and the trial court sentenced him

in accordance with those agreements to two years’ confinement for each of the first

two offenses and 180 days’ confinement for the third offense, with the sentences to

run concurrently. As part of his plea-bargain agreements, Hannemann waived his right

to appeal.

       Consistent with Hannemann’s plea-bargain agreements, the “Trial Court’s

Certification of Defendant’s Right of Appeal” in each case states that this “is a plea-

bargain case, and the defendant has NO right of appeal” and that “the defendant has

waived the right of appeal.” See Tex. R. App. P. 25.2(a)(2), (d). We notified

Hannemann by letter of these certifications and informed him that unless he or any

party wanting to continue the appeals filed a response within ten days showing

grounds for continuing the appeals, we would dismiss them. See Tex. R. App. P.

25.2(a)(2), (d), 44.3. More than ten days have passed, and neither Hannemann nor any

other party has filed a response.

       In accordance with the trial court’s certifications, we dismiss Hannemann’s

appeals. See Tex. R. App. P. 25.2(d), 43.2(f); see, e.g., Ponciano v. State, No. 02-17-00394-



                                             2
CR, 2018 WL 1414731, at *1 (Tex. App.—Fort Worth Mar. 22, 2018, no pet.) (mem.

op., not designated for publication).




                                               /s/ Elizabeth Kerr
                                               Elizabeth Kerr
                                               Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 3, 2020




                                        3